                          Case 2:20-cv-00765-RFB-VCF Document 32
                                                              30 Filed 10/09/20
                                                                       10/02/20 Page 1 of 2




                     1    Deverie J. Christensen, NV SBN 6596
                          Lynne K. McChrystal, NV SBN 14739
                     2    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     3    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     4    Fax: (702) 921-2461
                          Email: deverie.christensen@jacksonlewis.com
                     5    Email: lynne.mcchrystal@jacksonlewis.com

                     6    Attorneys for Defendant
                          TIJUANA, LLC
                     7
                     8                                 UNITED STATES DISTRICT COURT

                     9                                        DISTRICT OF NEVADA

                     10   RUDI JIMENEZ,
                                                                               Case No.: 2:20-cv-00765-RFB-VCF
                     11                  Plaintiff,                            ORDER GRANTING STIPULATION
                                                                               STIPULATION TO EXTEND TIME TO
                     12          vs.                                           TO EXTEND
                                                                               FILE           TIME TO
                                                                                     STIPULATION     OFFILE
                                                                                                         DISMISSAL
                                                                               STIPULATION OF DISMISSAL
                     13   TIJUANA, LLC, d/b/a ADVANCE MEDICAL                  [SECOND REQUEST]
                          STAFFING, d/b/a RAPID TEMPS, INC., a
                     14   domestic limited liability company; DOES I-X;
                          and ROE BUSINESS ENTITIES I-X,
                     15   inclusive,

                     16                  Defendants.

                     17
                     18          Defendant TIJUANA, LLC d/b/a ADVANCE MEDICAL STAFFING (“Defendant”),

                     19   improperly named as TIJUANA, LLC, d/b/a ADVANCE MEDICAL STAFFING, d/b/a RAPID

                     20   TEMPS, INC., (“Tijuana” or “Defendant”), by and through its counsel of record, Jackson Lewis

                     21   P.C., and Plaintiff RUDI JIMENEZ (“Plaintiff”), by her counsel of record, Maier Gutierrez &

                     22   Associates, hereby submit the following Stipulation to Extend Time to File a Stipulation of

                     23   Dismissal pursuant to the settlement reached in the instant case. Docket No. 27.

                     24          The Court previously granted an extension of the deadline from September 2, 2020, to

                     25   October 2, 2020. Docket No. 29. At the time of the first request, the Parties were still finalizing

                     26   the terms of the agreement. As of the date of the filing of this request, the Parties have executed a

                     27   formal confidential settlement agreement. The Parties anticipate that the remaining obligations

                     28   under the settlement agreement will be completed within 30 days of this request. The Parties,

Jackson Lewis P.C.
                                                                           1
    Las Vegas
                          Case 2:20-cv-00765-RFB-VCF Document 32
                                                              30 Filed 10/09/20
                                                                       10/02/20 Page 2 of 2




                     1    therefore, respectfully request that this Court extend the deadline to file the Stipulation of

                     2    Dismissal to November 2, 2020.

                     3             Dated this 2nd day of October, 2020

                     4    MAIER GUTIERREZ & ASSOCIATES                        JACKSON LEWIS P.C.

                     5
                            /s/ Joseph N. Mott                                       /s/ Lynne K. McChrystal
                     6    Joseph A. Gutierrez, NV SBN 9046                    Deverie J. Christensen, NV SBN 6596
                          Joseph N. Mott, NV SBN 12455                        Lynne K. McChrystal, NV SBN 14739
                     7                                                        300 S. Fourth Street, Suite 900
                          Danielle J. Barraza, NV SBN 13822                   Las Vegas, Nevada 89101
                     8    8816 Spanish Ridge Avenue
                          Las Vegas, Nevada 89148                             Attorneys for Defendant
                     9
                          Attorney for Plaintiff
                     10
                     11
                     12
                     13
                                                                ORDER
                     14
                                                                IT IS SO ORDERED.
                     15
                     16                                         _____________________________
                                                                U.S. District/Magistrate
                                                                United States MagistrateJudge
                                                                                         Judge
                     17
                                                                Dated:
                     18                                         Dated: October 9, 2020

                     19
                          4838-4823-3933, v. 1

                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                          2
    Las Vegas
